932 So.2d 365 (2006)
The STATE of Florida, Appellant,
v.
Donald Roy GREEN, Appellee.
No. 3D05-1991.
District Court of Appeal of Florida, Third District.
March 22, 2006.
Rehearing Denied July 25, 2006.
Charles J. Crist, Jr., Attorney General and María T. Armas, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender and Shannon P. McKenna, Assistant Public Defender, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The state appeals from a downward departure sentence entered pursuant to defendant's plea agreement with the trial court alone, to which the state clearly objected, and from which it said it would appeal. Because there is acknowledgedly no basis for the downward departure, and the state adequately preserved the issue below, see State v. Brownell, 922 So.2d 244 (Fla. 3d DCA 2006); see also State v. Paulk, 813 So.2d 152 (Fla. 3d DCA 2002), review denied, 832 So.2d 105 (Fla.2002); State v. Perez, 802 So.2d 1167 (Fla. 3d DCA 2001), review denied, 823 So.2d 125 (Fla.2002); State v. Turro, 724 So.2d 1216 (Fla. 3d DCA 1998), the sentence is reversed and the cause remanded either to sentence defendant within the guidelines or to permit him to withdraw his plea.
Reversed and remanded.